Citation Nr: 0838332	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased disability rating for 
hypertensive arteriosclerotic heart disease, currently rated 
as 30 percent disabling.  

2.  Entitlement to an increased disability rating for 
migraine headaches, currently rated as 30 percent disabling.  

3.  Entitlement to an increased disability rating for 
hypertension, currently rated as 10 percent disabling.  

4.  Whether new and material evidence to reopen a claim for 
service connection for depression has been received.

5.  Whether new and material evidence to reopen a claim for 
service connection for cyst, benign tumor, neck has been 
received.

6.  Whether new and material evidence to reopen a claim for 
service connection for syncope has been received.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from  October 1969 to 
October 1989.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2005 rating decision in which the RO 
increased the disability rating for hypertensive 
arteriosclerotic heart disease to 30 percent, denied a rating 
in excess of 30 percent for migraine headaches, and awarded a 
separate 10 percent rating for hypertension.  The RO also 
declined to reopen claims of service connection for 
depression, for cyst on the neck, and for syncope.  The 
veteran filed a notice of disagreement (NOD) in October 2005; 
and the RO issued a statement of the case (SOC) in March 
2006.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2006.  

As a preliminary matter, the Board notes that a review of the 
record reflects that in a June 1991 rating decision, the RO 
granted service connection for essential hypertension and 
assigned a 10 percent rating.  In December 2002, the RO 
recharacterized the disability as hypertensive 
arteriosclerotic heart disease and continued the 10 percent 
rating.  In the September 2005 rating decision on appeal, the 
RO increased the disability rating for hypertensive 
arteriosclerotic heart disease to 30 percent effective May 
13, 2005.  The RO also awarded a separate 10 percent rating 
for hypertension effective May 13, 2005.  Given that service 
connection for hypertension had been in effect since the June 
1991 rating decision, the Board does not consider the 
veteran's NOD as expressing disagreement with the initial 
rating assigned.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disability).  While the RO recharacterized the disability as 
hypertensive arteriosclerotic heart disease in the December 
2002 rating decision, no steps were taken to sever service 
connection for hypertension, and it therefore remained 
service-connected.  See Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  Therefore, the initial rating for 
hypertension was assigned in June 1991, not September 2005.  
As such, the Board need not characterize this claim in light 
of the distinction noted in Fenderson.

For the reasons expressed below, the matters on appeal are 
being  remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when  
further action, on his part, is required.


REMAND

The most recent VA examinations of the veteran were performed 
in July 2005 (neurological) and August 2005 (heart).  In a 
eptember 2008 brief, the veteran's representative argued, on 
the veteran's behalf, that the 2005 VA examinations were 
inadequate for rating purposes because they were too old to 
adequately evaluate the severity of the veteran's service-
connected disabilities.  The Board notes that although the 
veteran has not specifically contended that his service-
connected disabilities have worsened since the 2005 VA 
examinations, he has submitted medical records showing 
treatment for the conditions since that time. 

Therefore, to ensure that the record accurately reflects the 
current severity of the service-connected disabilities, the 
Board finds that more contemporaneous examinations-with 
findings responsive to the applicable rating criteria-are  
needed to properly evaluate the disabilities.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has 
a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an 
examination too remote for rating purposes cannot be 
considered contemporaneous). [he Board notes that as regards 
the new and material claims, VA has no duty to afford the 
veteran examinations for the disabilities underlying these 
claims until the claims are reopened.  See 38 C.F.R. § 
3.159(c)(4)(iii).]  

Hence, the RO should arrange for the veteran to undergo VA 
heart and neurological examinations, by appropriate 
physicians, at a VA medical facility.   [The veteran is 
hereby notified that failure to report to any scheduled 
examination(s), without good cause, shall result in denial of 
the claim(s) for increase.
See 38 C.F.R. § 3.655(b) (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of any such examination(s) sent to him by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination of his service-connected disabilities, the RO 
should obtain and associate with the claims file all 
outstanding pertinent records (which could potentially bear 
on the claims to reopen, as well).

The record shows that in September 2005 the veteran submitted 
a completed, signed VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs) for multiple private physicians (Drs. G.D., V.C., 
A.S., M.A., and J.R.).  Upon review, the Board finds that 
there is no indication that the RO ever requested records of 
treatment from these physicians, despite the fact that the 
veteran submitted a signed release for such purpose.  It is 
noted that the veteran's authorization was scheduled to 
expire automatically within 180 days from the date the 
veteran signed and dated the form.  Based on the foregoing, 
the Board finds that a remand to obtain a current VA Form 21-
4142 from the veteran for the previously identified private 
treatment records is warranted.  Upon receipt of a completed 
VA Form 21-4142, the RO should obtain the identified records 
and associate them with the claims folder.  [The Board notes 
that VA will give assistance to an individual attempting to 
reopen a finally decided claim to the extent of obtaining 
records not in the custody of a Federal department, in the 
custody of a Federal Department, and relevant service and VA 
records in compensation claims.  See 38 C.F.R. § 3.159(c).]

Further, to ensure that all due process requirements are met, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to his claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the veteran meets the 
requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) as regards the claims for increase.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court)  found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

As a final matter, the  Board  points out that, as any 
decision with respect to the increased rating claims and 
requests to reopen on appeal may affect the veteran's TDIU 
claim, the claim for a TDIU is inextricably intertwined with 
these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
Board's consideration of the claims for increased ratings 
should include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), consistent with Hart v. 
Mansfield, .21 Vet. App. 505 (2007).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence 
not of record that pertains to the 
claims on appeal.  The RO should 
specifically request that the veteran 
provide current signed authorizations 
to enable it to obtain all outstanding 
records related to treatment by Drs. 
G.D., V.C., A.S., M.A., and J.R.

The RO should  explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
ensure that its letter meets the 
requirements of Vazquez-Flores (cited 
to above).  

The RO's letter should clearly explain 
to the veteran that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA cardiovascular  
and neurological examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to each  
physician designated to examine the 
veteran, and each  repors of 
examination should include discussion 
of the veteran's documented medical 
history and assertions.  All indicated  
tests and studies (including a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and x-ray studies, as 
appropriate) should be accomplished,  
(with all results made available to the 
examining physician prior to the 
completion of his or her report), , and 
all clinical findings should be 
reported in detail.  Each physician 
should set forth all examination 
findings, along with complete rationale 
for the conclusions reached, in a 
printed (typewritten) report.

Cardiovascular examination - Regarding 
the veteran's service-connected 
hypertensive arteriosclerotic heart 
disease, the physician should document 
the following: (a) the number of 
episodes of congestive heart failure in 
the past year; (b) the level of METs at 
which dyspnea, fatigue, angina, 
dizziness or syncope develops; (c) 
whether there is left ventricular 
dysfunction with ejection fraction (in 
percentages).  If a laboratory 
determination of METs by exercise 
testing cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  The 
examiner should also comment on the 
impact of the veteran's hypertensive 
arteriosclerotic heart disease on his 
ability to work.

Regarding the veteran's service-
connected hypertension, physician 
should take appropriate blood pressure 
readings and describe the 
manifestations of the veteran's 
hypertension.  The examiner should also 
comment on the impact of the veteran's 
hypertension on his ability to work.

Neurological examination - Regarding 
the veteran's service-connected 
migraine headaches, the physician 
should indicate whether the veteran 
experiences very frequent completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  The examiner should 
also comment on the impact of the 
veteran's migraine headaches on his 
ability to work.

4.  If the veteran fails to report to 
any scheduled examination(s), the RO 
must obtain and associate with the 
claims file copy(ies) of any notice(s) 
of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

6.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claims on appeal.  If the veteran 
fails, without good cause, to report 
for any scheduled examination (s), in 
adjudicating the claim(s) for increase, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims in light of all pertinent 
evidence and legal authority; such 
consideration should include, with 
respect to each claim for increase, 
whether staged rating of the disability 
under consideration is warranted, 
consistent Hart (cited to above).

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


